Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. US 20200034898 Although the claims at issue are not identical, they are not patentably distinct from each other because the 10 is fully encompassed/included in the copending claim. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pending claim 10 (this application)                  copending claim 13 (16/580,185)
What is claimed is:








an interface circuit via which videos captured by the respective cameras
are to be input, the videos each including frames arranged along a time axis, the frames of the video including a first frame and a second frame, first frames of the respective videos being captured by the respective cameras at a first timing, second frames of the respective videos being captured by the respective cameras at a second timing; and a processor configured to:












determine first feature points in the respective first frames; determine second feature points in respective areas of the respective second frames, the areas each containing an image of a moving object;
perform first matching between the first feature points;
perform second matching between the second feature points; 








and calculate the parameters based on results of the first matching and the second matching.








a photographing circuit configured to control the cameras to photograph the marker at a first position at a first timing to generate first images, the photographing circuit being configured to control the cameras to photograph the marker at a second position at a second timing to generate second images;







an instructing circuit configured to transmit the parameters to the cameras to simultaneously calibrate the cameras, wherein) *see below

the calculating circuit is configured to perform, in order to calculate parameters of two or more cameras, feature point matching between two or more images each including the marker as a feature point, the two or more images being captured by the two or more cameras, wherein
the feature point matching includes associating two dimensional coordinates that indicate two-dimensional positions of the markers included in. among the first and second images, two or more images 

(calc circuit above)


	The examiner notes the current claim recites video of a 1st and 2nd frame, where the pending claims recites captured 1st and 2nd frame (moving pictures, video), and where the pending claims recites simultaneously (calibrate) where it would be obvious to calibrate the at least cameras at the same time to ensure the system as a whole worked optimally based upon the combination (plural) camera adjustement if needed, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	As noted in MPEP 804.02
A patentee or applicant may disclaim or dedicated to the public the entire term, or any terminal part of the term of a patent. 35 U.S.C. 253. The statue does not provide for a terminal disclaimer of only a specified claim or claims. The terminal disclaimer must operate with respect to all claims in the patent. MPEP 804.02.
Allowable Subject Matter
Claims 1-9 are allowed:  
The following is an examiner’s statement of reasons for allowance:

The examiner notes the closes prior arts of record, were filed after the applicants application:
See US 10,347,009 and US 10,827,116, both which discloses calibrating cameras, using moving images/video. 
The examiner also notes the foreign search cited by applicant also only include type A references with respect to the claims. 
The examiner notes the prior art of record notably calibrates cameras, images one at a time, wherein the instant application as claimed utilizes received video to perform camera calibration to include all the limitations as explicitly recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see cited references on attached form PTO-892.


	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785

For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422